Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Response to Arguments

1.	Applicant's arguments with respect to claims 1, 4, 9-10 and 16-29 have been considered but are moot in view of the new ground(s) of rejection. 

2.	Claims 2-3, 5-8, 11-15 and 30-35 are cancelled.


Claim Rejections - 35 USC §103


3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 9-10, 16-25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kaehler et al. (U.S. PUB. 2018/0096503 hereinafter, “Kaehler”) in view of Nechyba et al. (U.S. PAT. 8,515,139 hereeinafter, “Nechyba”).

Consider claim 1, Kaehler teaches a mobile device, comprising: one or more processors configured to: obtain an image for a user's face (page 12 [0104]); ascertain whether a user distance from the user to the mobile device is within a threshold range of distances (pages 15-16 [0133]); select to not perform a user verification when the user distance is ascertained to not be within of the threshold range of distances (page 2 [0031]).
Kaehler does not explicitly show that when the user verification verifies the user, dependent on the image, unlock the mobile device to permit the user to access functions of the mobile device.
In the same field of endeavor, Nechyba teaches when the user verification verifies the user, dependent on the image, unlock the mobile device to permit the user to access functions of the mobile device (fig. 1, col. 6 lines 47-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, when the user verification verifies the user, dependent on the image, unlock the mobile device to permit the user to access functions of the mobile device, as taught by Nechyba, in order for a user may activate or otherwise gain access to functionalities of a computing device by “unlocking" the device. In some instances, a computing device may be configured to permit unlocking based on authentication information provided by the user. Authentication information may take various forms, including alphanumeric passcodes, gestures, and biometric information. Examples of biometric information include fingerprints, retina scans, speech, and facial images. A computing device may authenticate a facial image input using facial recognition technology.

Consider claim 9, Kaehler further teaches comprising at least one processor and a memory storing instructions that configure the at least one processor to perform the user verification, including implementation of a machine learning verification model with respect to the image (page 14 [0126).

Consider claim 10, Kaehler further teaches wherein the machine learning verification model includes a neural network (pages 14-15 [0127).

Consider claim 16, Kaehler further teaches wherein the at least one processor is a processor of the one or more processors (page 3 [0042).

Consider claim 17, Kaehler and Nechyba teach the claimed invention except for the threshold range is 15cm to 90cm. However, Nechyba discloses a device and a user to the detection of facial features of images captured for use in facial recognition. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to allow for any distance that the inventor desired in so providing images captured between the device and used. Such a distance, i.e., 15cm to 90cm, would be a design choice within the skill of the art. In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Consider claim 18, Kaehler and Nechyba teach the claimed invention except for the threshold range is 20cm to 50cm. However, Nechyba discloses a device and a user to the detection of facial features of images captured for use in facial recognition. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to allow for any distance that the inventor desired in so providing images captured between the device and used. Such a distance, i.e., 20cm to 50cm, would be a design choice within the skill of the art. In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Consider claim 19, Nechyba further teaches wherein the mobile device is a mobile phone (col. 5, lines 28-45).

Consider claim 20, Nechyba further teaches wherein the mobile device is a tablet (col. 5, lines 28-45).

Consider claim 21, Nechyba further teaches wherein the mobile device is a laptop (col. 5, lines 28-45).

Consider claim 22, Nechyba further teaches wherein the one or more processors are further configured to perform the user verification, including determining a result of the user verification by considering a similarity between registered verification information and verification information extracted with respect to the image (col. 7, lines 49-61).

Consider claim 23, Nechyba further teaches a display, wherein the one or more processors are further configured to provide an indication on the display of whether the user verification verifies the user (col. 6, lines 47-64).

Consider claim 24, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 24.

Consider claim 25, the previous rejections of claim 9 apply mutatis mutandis to corresponding claim 25.

Consider claim 27, the previous rejections of claim 10 apply mutatis mutandis to corresponding claim 27.

Consider claim 28, the previous rejections of claim 23 apply mutatis mutandis to corresponding claim 28.

Consider claim 29, Nechyba further teaches wherein the device is a mobile phone, a tablet, or a laptop (col. 5, lines 28-45).

Allowable Subject Matter

5.	Claims 4 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Consider claims 4 and 26, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest wherein the one or more processors are further configured to determine a result of the performed user verification through consideration of a similarity, with respect to registered verification information and a result of the implementation of the machine learning verification model, in combination with other limitations, as specified in the claims 1 and 9.


Conclusion


6.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649